127 Ga. App. 511 (1972)
194 S.E.2d 274
HISE
v.
THE STATE.
47302.
Court of Appeals of Georgia.
Submitted July 5, 1972.
Decided October 17, 1972.
Rehearing Denied November 7, 1972.
J. Donald Bennett, for appellant.
*512 Earl B. Self, District Attorney, Ralph Hill, Jr., for appellee.
STOLZ, Judge.
The evidence is sufficient to support the conviction for simple assault. This offense is committed when one (a) attempts to commit a violent injury to the person of another or (b) commits an act which places another in reasonable apprehension of immediately receiving a violent injury. Code Ann. § 26-1301 (Ga. L. 1968, pp. 1249, 1280).
Here the evidence shows that Jim Blaylock and Ray Blaylock were seated in their truck watching a baseball game at a recreation site in Dade County, Georgia, when the defendant and Vernon Autry, a co-defendant, drove up and parked behind them. The defendants started an argument with the Blaylocks and cursed them. Thereupon, the Blaylocks got out of their truck. When they did, the defendants got out of their vehicle, Hise with a 30-30 rifle and Autry with a shotgun. Ray Blaylock testified that they pointed the guns at him, a struggle ensued and both weapons were fired.
The offense of simple assault is complete if there is such a demonstration of violence, coupled with an apparent ability to inflict injury so as to cause the person against whom it is directed reasonably to fear the injury unless he retreats to secure his safety. Thomas v. State, 99 Ga. 38 (26 SE 748).
Where "the circumstances also clearly disclose a situation whereby the jury could determine that the alleged victim, with a pistol [or, as here, a rifle] pointed at him was in reasonable apprehension of immediately receiving a violent injury," the evidence clearly supports the verdict of guilty. Johnson v. State, 122 Ga. App. 542 (1) (178 SE2d 42).
Judgment affirmed. Bell, C. J., and Evans, J., concur.